67 B.R. 229 (1986)
In re Louise Chappell COOLEY, Debtor.
Bankruptcy No. 86-01176.
United States Bankruptcy Court, N.D. Alabama.
September 30, 1986.
Harvey Campbell, Talladega, Ala., for debtor.
James M. Sizemore, Jr., Sylacauga, Ala., for creditor.

ORDER ON OBJECTION TO CLAIM OF EXEMPTIONS
L. CHANDLER WATSON, Jr., Bankruptcy Judge.
In the above-styled case, Julian Curtis Brown filed an objection to the debtor's claim of exemptions. The objection has its factual basis in a judgment for personal injuries obtained by the objecting party against the debtor and its legal basis in two Alabama statutes, Ala.Code §§ 6-10-2, 6-10-6 (1975), and caselaw construing the statutes, which deny debtor's exemptions from debts resulting from tort liability.
The flaw in the creditor's argument is in misinterpreting the purpose of the bankruptcy exemptions under 11 U.S.C. § 522. The federal bankruptcy exemptions, though measured by state law in Alabama pursuant to 11 U.S.C. § 522(b)(1) and Ala. Code § 6-10-11 (1980) (under the so-called "opt-out" provision), are exemptions of the debtor from property of the estate, as distinguished from exemptions from seizure under state law. In In re Hall, 752 F2d. 582 (11th Cir.1985), the Court of Appeals for this Circuit considered an issue similar to the issue sub judice in a case involving the Georgia exemption statute. For reasons too lengthy to recite here, the Court of Appeals held in Hall that "property encumbered by judicial liens . . . could still be exempted, notwithstanding the state's classification of lien-encumbered property as not exempt." 752 F.2d at 586 (Footnote omitted.) No other grounds for the objection have been urged.
Therefore, for good cause shown or found, it is ORDERED by the Court that the objection to the debtor's claim of exemptions in the above-styled case is overruled, and that a copy of this order shall be sent through the United States mails to each of the following (which shall be sufficient service and notice hereof): the debtor, the debtor's attorney, the creditor's attorney, and the United States trustee.